Citation Nr: 0210068	
Decision Date: 08/19/02    Archive Date: 08/29/02

DOCKET NO.  00-17 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318.


WITNESSES AT HEARING ON APPEAL

The appellant and her daughters


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from January 1942 to 
May 1945.  He died in March 2000 while an inpatient at the 
Houston Department of Veterans Affairs (VA) Medical Center 
(MC).  The appellant is his surviving spouse.  This matter 
comes to the Board of Veterans' Appeals (Board) from a June 
2000 decision of the Houston VA Regional Office (RO), which 
denied service connection for the cause of the veteran's 
death and entitlement to DIC under 38 U.S.C.A. § 1318.  In 
August 2001, the appellant and her daughters testified at a 
Board hearing at the RO.  

It is noted that the RO denied the appellant's claim for DIC 
benefits pursuant to 38 U.S.C. § 1318 on the basis that the 
veteran was not rated totally disabled for the requisite 
statutory period.  A review of the record shows that he was 
awarded a total disability rating based on individual 
unemployability due to service-connected disabilities, 
effective in March 1991.  He died approximately nine years 
later.  Based on the substance of the appellant's argument in 
her notice of disagreement and substantive appeal, the Board 
finds that she has perfected an appeal regarding the issue of 
entitlement to DIC benefits under 38 U.S.C.A. § 1318.  
Nevertheless, there is in place a temporary stay on the 
adjudication of such claims in accordance with the directions 
of the U.S. Court of Appeals for the Federal Circuit in its 
decision in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, , 260 F.3d 1365 (Fed. 
Cir. 2001).  In that decision the Federal Circuit directed VA 
to conduct expedited rulemaking which will either explain why 
certain regulations (38 C.F.R. § 3.22 & 38 C.F.R. § 20.1106) 
are inconsistent on the "hypothetical entitlement" issue or 
revise the regulations so that they are consistent.  The 
temporary stay on the adjudication of certain 38 U.S.C. 
§ 1318 claims, including the claim in this case, will remain 
in effect pending the completion of the directed rulemaking.  

FINDINGS OF FACT

1.  The veteran died in March 2000 at the age of 81; the 
cause of his death was septic shock as a consequence of 
neutropenic sepsis due to esophageal cancer.

2.  At the time of his death, service connection was in 
effect for traumatic lesion, gunshot wound with impairment of 
the nervous system and personality disorder (70 percent 
disabling); and loss of bone of the skull, 10 centimeters in 
diameter without brain hernia (30 percent disabling); a total 
disability rating based on individual unemployability due to 
service-connected disabilities was also in effect.  

3.  The most probative evidence indicates that the veteran's 
death was not proximately due to or the result of service-
connected disease or injury, nor did any service-connected 
disability play a substantial or material role in his death 
or render him materially less capable of resisting the 
effects of his fatal esophageal cancer.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1310, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.303, 3.310, 3.312 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, it is noted that there has been a 
change in law during the pendency of this appeal with 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), which provides that on receipt of a complete or 
substantially complete application, VA shall notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
38 U.S.C. § 5103 (West Supp. 2002).  VCAA also requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  

In this case, the Board finds that VA has satisfied its 
duties to the appellant, under both former law and the new 
VCAA.  A review of the record indicates that the appellant 
has been informed of the evidence of record and the nature of 
the evidence needed to substantiate her claim via rating 
decisions, letters from the RO, Statements of the Case, and 
the Board's remand.  The Board concludes the discussions in 
these documents adequately complied with VA's notification 
requirements.  Moreover, as set forth below, the RO has 
completely developed the record; thus, the requirement that 
the RO explain the respective responsibility of VA and the 
appellant to provide evidence is moot.  

The Board further notes that VA has conducted appropriate 
evidentiary development in this case, including obtaining the 
veteran's service medical records and a record of his post-
service medical treatment.  There is no indication of 
outstanding, relevant evidence.  VA has also obtained a 
considered medical opinion regarding the pertinent issue in 
this matter.  Based on the facts of this case, therefore, the 
Board concludes that there is no reasonable possibility that 
any further assistance to the appellant would aid in 
substantiating her claim.  

As VA has fulfilled the duty to assist and notify, and as the 
change in law has no additional material effect on 
adjudication of this claim, the Board finds that it can 
consider the merits of this appeal without prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).

I.  Factual Background

The service medical records show that, while serving in 
France in September 1944, the veteran was struck in the head 
by a high explosive shell fragment and rendered unconscious 
for 24 hours.  The following day, the shrapnel was removed, 
along with bone fragments of the skull.  In March 1945, a 
residual supraoccipital skull defect was repaired using a 
plate.  On follow-up examination, it was noted that he 
developed headaches and dizziness with exertion.  It was 
determined that he was unfit for further military service due 
to the disabilities and he was medically discharged in May 
1945.  The service medical records are negative for any 
complaint or finding of abnormality pertaining to the 
esophagus.  

In May 1945, the veteran submitted a claim of service 
connection for residuals of a gunshot wound to the head.  By 
May 1945 decision, the RO granted service connection for 
traumatic lesions, residuals of gunshot wound, with 
impairment of sensory, nervous, and motor systems, and loss 
of bone.  A 100 percent convalescent rating was assigned from 
May 2, 1945.  

On January 1946 VA medical examination, the veteran reported 
dizzy spells, headaches, and nervousness, but no other 
complaints.  On examination, his nose, throat, and sinuses 
were normal.  X-ray of the chest was also normal, with a 
normal trachea and no evidence of disease of the respiratory 
or digestive system.  After examination of the veteran, the 
diagnoses included traumatic lesions, residuals of gunshot 
wound with impairment of the nervous system and loss of bone 
from the skull; post-traumatic personality disorder; and a 
linear scar of the scalp.  

By March 1946 rating decision, the RO assigned ratings as 
follows:  traumatic lesion, gunshot wound with impairment of 
the nervous system and personality disorder (70 percent 
disabling); and loss of bone, skull, 10 centimeters in 
diameter without brain hernia (30 percent disabling), and a 
combined rating of 80 percent, effective May 1, 1946.  

Thereafter, the veteran underwent VA medical and psychiatric 
examination in March 1948 and March 1950 to determine the 
severity of his service-connected disabilities.  The 
examination reports are negative for complaint or clinical 
finding pertaining to esophageal cancer.  On review of the 
examiners' findings, the RO continued the ratings of the 
veteran's service-connected disabilities.  The record shows 
that the 70 percent rating for traumatic lesion, gunshot 
wound with impairment of the nervous system and personality 
disorder, and the 30 percent rating for loss of bone in the 
skull, remained in effect until the veteran's death.  

In March 1991, the veteran submitted a claim for increased 
compensation, stating that he was no longer able to work.  In 
April and June 1991 statements, he explained that he had 
retired in 1981 after being a salesman most of his life.  He 
indicated that he had not been able to work since that time 
because of severe headaches.  He also indicated that he was 
receiving treatment for other disabilities such as high blood 
pressure and skin cancer. 

In support of his claim, the RO obtained VA clinical records 
from June 1989 to May 1991, showing that the veteran was seen 
for treatment of hypertension and basal cell carcinoma, both 
of which were first diagnosed in 1989.  He was also treated 
for a urinary tract infection.  No other pertinent 
abnormality was recorded.  

By October 1991 rating decision, the RO denied, inter alia, a 
total rating based on individual unemployability.  The 
veteran appealed the RO determination.  

A November 1991 VA clinical record contains diagnostic 
impressions of hypertension, anxiety, nervousness, and 
chronic headaches.  The VA physician noted that the veteran 
was 73 years old, had hypertension, and he was unlikely to be 
hired by anyone.  She concluded that the veteran was unable 
to work.  

The veteran testified at a personal hearing in July 1992 that 
he had taken an early retirement from his job in 1981 due to 
headaches and nervousness, and had not worked since that 
time.  

On VA psychiatric examination in August 1992, the veteran 
reported problems with his nerves and constant headaches.  
The appellant reported that the veteran had previously been 
an extremely gentle man, but that in the past seven years, he 
had become very tense.  She indicated that they had to adjust 
their lifestyle to cope with his changed behavior.  The 
veteran indicated that he had made his living as a car 
salesman until age 62, but that he had to quit in 1981 
because of nervousness and headaches.  After examining the 
veteran, the diagnoses included anxiety disorder with 
features of post-traumatic stress disorder.  Also diagnosed 
on VA medical examination in August 1992 was chronic 
musculoskeletal tension headaches.  

By September 1992 decision, the RO granted the veteran's 
claim for a total rating based on individual unemployability 
due to service-connected disabilities, effective March 4, 
1991, the date of receipt of the claim.  He was notified that 
the award constituted a full grant of the benefits sought on 
appeal and was advised that no further action would be taken 
unless he notified the RO.  

In March 2000, the veteran died at the age of 81.  According 
to the death certificate, the cause of his death was septic 
shock from neutropenic sepsis due to esophageal cancer.  The 
following month, the appellant submitted an application for 
DIC benefits, based on service connection for the veteran's 
death.  In May 2000, she argued that as a result of his poor 
physical condition due to service-connected disabilities, the 
veteran was unable to withstand surgery for esophageal 
cancer.  She indicated that she had been advised by VA 
physicians that they were unable to assist the veteran 
because of his poor health.  Specifically, she indicated that 
VA physicians advised her "that if they tried to operate [on 
the esophageal cancer] he could not live because of his poor 
health caused by his battle field injuries caused by over 50 
years of problems with his injuries of combat."  

Subsequently-obtained, VA clinical records show that in 
January 2000, the veteran was hospitalized complaining of 
dysphagia for solid food for the past 30 days.  Diagnostic 
testing revealed a 4.5 centimeter filling defect in the upper 
third of the esophagus, consistent with a neoplasm.  A biopsy 
of the lesion revealed moderately differentiated squamous 
cell carcinoma.  Computerized tomography (CT) showed an upper 
esophageal mass with indentation of the posterior trachea.  
Treatment notes indicate that the veteran had a history of 
hypertension and coronary artery disease, and that he was an 
unacceptable surgical candidate, given his age, anginal 
history, and the proximity of the lesion to his trachea.  The 
veteran was reported to have stated that he would prefer not 
to undergo surgery, and thereafter he was treated with 
radiation and chemotherapy; he tolerated the treatment well, 
and he was discharged from the hospital in March 2000.  

Later that month, however, he was again hospitalized with 
complaints of progressive dysphagia and generalized weakness.  
The next day, he died.  The cause of his death was noted to 
be septic shock as a consequence of neutropenic sepsis due to 
esophageal cancer.

In August 2001, the appellant testified at a Board hearing at 
the RO that the veteran had retired in 1981 due to headaches 
and nervousness.  She reiterated her belief that she was 
entitled to DIC benefits for the cause of the veteran's 
death.  

In November 2001, the RO sought the opinion of a VA physician 
regarding whether the veteran's death was related to his 
military service, or whether any of his service-connected 
disabilities caused or contributed to his death from 
esophageal cancer.  The RO also sought an opinion as to 
whether it was at least as likely as not that any of the 
veteran's service-connected disabilities accelerated the 
veteran's death due to esophageal cancer.  

In November 2001, a VA physician reported that he had 
reviewed the veteran's claims folder very thoroughly, and 
that it was his view that there was sufficient documentation 
to render a medical opinion.  Following a full review of the 
record, the VA physician concluded that there was no 
relationship between the veteran's esophageal cancer, its 
treatment, the inability to remove it surgically, and the 
veteran's service-connected disabilities.  He explained that 
the veteran's medical records indicated that oncology and 
surgical specialists were repeatedly consulted regarding the 
veteran's esophageal cancer, but they determined that he was 
not a surgical candidate given the tumor's proximity to the 
trachea.  He acknowledged the appellant's contentions on 
appeal, but indicated that it was general medical knowledge 
that cancer of the esophagus has a very poor survival rate 
and prognosis, particularly if the tumor is located in the 
upper third of the esophagus.  He noted that such tumors are 
difficult to remove and are better treated with chemotherapy, 
radiation or a combination of the two.  He emphasized that 
the veteran's tumor was not resectable because of its 
unfavorable location proximite to the trachea.  He concluded 
that it was his "firm belief" that the veteran was treated 
properly with chemotherapy and radiation treatment, taking 
into consideration the unfavorable location of the esophageal 
cancer in the upper third of the esophagus.  He further 
concluded that there was no relationship between the 
veteran's esophageal cancer, its treatment, inability to 
remove it surgically, and his service-connected disabilities.

II.  Law and Regulations

When a veteran dies from a service-connected disability, the 
Secretary shall pay dependency and indemnity compensation to 
such veteran's surviving spouse.  38 U.S.C.A. § 1310.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, the U.S. 
Court of Veterans Appeals (Court) has held that where a 
service-connected disability causes an increase in, but is 
not the proximate cause of, a nonservice-connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  Id.  

Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
3.312(c)(1).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2).  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3).  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).  

III.  Analysis

In this case, the evidence does not demonstrate (nor does the 
appellant contend) that the veteran's fatal esophageal cancer 
was incurred in or aggravated by active service.  The 
veteran's service medical records are negative for any 
complaint or clinical finding denoting the presence of 
esophageal cancer.  Likewise, the evidence establishes that 
esophageal cancer was not present for many years after 
service.  In fact, the veteran was examined on several 
occasions by VA between 1946 and 1950, and none of these 
clinical records contains any indication of esophageal 
cancer.  Rather, the veteran's esophageal cancer was first 
evident in January 2000, about 55 years after his separation 
from active service.  Moreover, none of the post-service 
records contain any medical opinion that esophageal cancer 
was related to his military service or any incident therein.  
Likewise, the death certificate contains no indication that 
the cause of death was related to service or any incident 
therein.  Consequently, there is no basis for concluding that 
the veteran's fatal esophageal cancer was incurred in or 
aggravated by his active military service.  

However, the appellant argues that service connection for the 
cause of the veteran's death is nonetheless warranted as his 
service-connected disabilities were debilitating and impaired 
his health such that he was materially less capable of 
resisting the effects of his fatal esophageal cancer.  

Unfortunately, however, the record contains no probative 
evidence to support her contentions, nor does it contain any 
evidence showing a possible association between the veteran's 
fatal esophageal cancer and any service-connected disability.  
While the Board has carefully considered the appellant's 
statements and testimony to the effect that the veteran's 
death was causally related to his service-connected 
disabilities, her opinion is not probative as she is not a 
trained medical professional.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Likewise, the Board has considered the appellant's assertions 
that she was told by VA physicians that the veteran's 
service-connected disabilities prevented effective treatment 
for his esophageal cancer.  However, such an opinion is not 
found in the VA medical evidence of record.  Moreover, the 
connection between a layman's account of what a doctor 
purportedly said, filtered as it is through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute probative medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

On the other hand, a VA physician recently conducted a 
thorough review of the pertinent medical evidence in this 
case, including the veteran's service medical records and 
those from his terminal period of hospitalization.  After a 
careful and complete review, he concluded that the veteran 
received appropriate care at the VAMC.  He explained that the 
location of the veteran's esophageal tumor, and not his 
service-connected disabilities, precluded surgical 
intervention.  He indicated that there was no relationship 
between the veteran's esophageal cancer, its treatment, the 
inability to remove it surgically, and the veteran's service-
connected disabilities.  The Board assigns great probative 
weight to this medical opinion, as it was based on an 
extensive review of the veteran's medical records.  Moreover, 
the VA physician provided precise reasons and bases for his 
conclusions and made specific reference to the pertinent 
evidence.  Again, the record contains no competent or 
probative evidence to rebut this persuasive medical opinion.  
Also, other clinical evidence of record makes very clear that 
surgery was not considered an acceptable option for the 
veteran in 2000 due to such nonservice-connected reasons as 
his advanced age at the time and his prior anginal history.  

After carefully reviewing the evidence in this case, and 
applying the applicable law and regulations, the Board 
concludes that the preponderance of the evidence is against 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C. § 
5107(b)(West 1991 & Supp. 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) (a claimant need only 
demonstrate that there is an approximate balance of positive 
and negative evidence in order to prevail).  Simply put, the 
medical evidence of record establishes that the veteran's 
death was not causally connected to service or any service-
connected disability.  


ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

